Name: COMMISSION REGULATION (EC) No 1821/97 of 22 September 1997 establishing the quantity of certain poultrymeat and eggs sector products available for the fourth quarter of 1997 pursuant to Regulation (EC) No 1866/95
 Type: Regulation
 Subject Matter: animal product;  trade policy;  international trade;  Europe
 Date Published: nan

 23 . 9 . 97 I EN I Official Journal of the European Communities L 260/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1821 /97 of 22 September 1997 establishing the quantity of certain poultrymeat and eggs sector products available for the fourth quarter of 1997 pursuant to Regulation (EC) No 1866/95 ities available for the period 1 October to 31 December 1997, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 October to 31 December 1997 pursuant to Regulation (EC) No 1866/95 is set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1997 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1866/95 of 26 July 1995 laying down detailed rules for the application in the poultrymeat and eggs sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part ('), as last amended by Regulation (EC) No 151 4/97 (2), and in par ­ ticular Article 4 (4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 July to 30 September 1997 should be added to the quant ­ This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 179 , 29 . 7. 1995, p. 26. (2) OJ L 204, 31 . 7. 1997, p. 16 . L 260/2 I EN Official Journal of the European Communities 23 . 9 . 97 ANNEX (tonnes) Group No Total quantity available for the period 1 October to 31 December 1997 50 275 60 275 70 275 75 55